DETAILED ACTION
	This rejection is in response to application filed on 05/27/2020.
Claims 1-20 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “a user persona matching a persona associated with a condition” in claim 1, 8, and 15 as well as “the user having the user persona” in claims 2, 9, and 16 are relative terms which renders the claim indefinite. The terms “a user persona matching a persona associated with a condition” and “the user having the user persona”  is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What exactly is a user persona? How is a user persona measured or defined? How does a user persona match a persona? It is unclear how to interpret a user persona. Appropriate correction or clarification is required.
Claims 10 and 17 recite “a historical inventory a historical traffic level,” rendering said claim indefinite since it is unclear what exactly is “a historical inventory a historical traffic level.” Is a historical inventory a historical traffic level” to be read 
There is insufficient antecedent basis for following limitations in
Claim 2 recites: answering the query using the at least one machine-learning model to generate a predicted condition and a recommended action; and providing a voice response identifying the answer and the recommended action.
Claims 9 and 16 recite: answer the query using the at least one machine-learning model to generate an answer and a recommended action.
All dependent claims inherit same deficiencies as independent claims.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (an abstract idea) without significantly more.  
            Under step 1 of the 2019 PEG, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, claims 1-7 are directed to a method, claims 8-14 are directed to a medium, and claims 15-20 are directed to a system each of which falls within one of the four statutory categories of inventions (process/apparatus).  Accordingly, the claims will be further analyzed under revised step 2 of the 2019 PEG:
            Under revised step 2A (prong 1) of the 2019 PEG, it must be considered whether the claims are “directed to” an abstract idea by referring to the groupings of subject matter.  Under the 2019 PEG, certain methods of organizing human activity include fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
Regarding representative independent claim 1, the claim sets forth a method for alerting user based on predictions and recommendations, in the following limitations:
 collecting data…; 
predicting a condition based on …and a combination of the collected data…; and 
pushing an alert to a user identifying the condition and a recommended action, the user having a user persona matching a persona associated with the condition.  
The above-recited limitations set forth an arrangement to alerting user based on predicting conditions and recommending action from collected data.  This arrangement amounts to certain methods of organizing human activity such as managing users associated with sales activities and commercial interactions involving collecting data, predicting a condition based on collected data, and alerting user of the condition and recommended action.  Such concepts have been considered ineligible certain methods of organizing human activity by the Courts (See 2019 Revised Patent Subject Matter Eligibility Guidance).
The revised Step 2A (prong 2) of the 2019 PEG, is the next step in the eligibility analyses and looks at whether the abstract idea is integrated into a practical application. This requires an additional element or combination of additional elements in the claims to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
In this instance, the claims recite the additional elements such as:
a plurality of retail information systems including at least an inventory system, a loss prevention system, and a retail traffic system;         predicting a condition based on at least one machine-learning model; collected data from at least two systems of the plurality of retail information systems (claims 1, 8, 15);
 generate a machine query…  answering the query using the at least one machine-learning model to generate a predicted condition (claims 2, 9, 16);
 identifying, by the at least one machine-learning model, a pattern in the collected data (claims 4, 11, and 18);
correlating by the at least one machine learning model, a performance indicator with the combination of the collected data from at least two systems of the plurality of retail information systems (claims 5, 12, and 19);
  wherein the at least one machine-learning model is trained on training sets that are subsets of the data from the plurality of retail information systems that have been labeled with corresponding events (claims 6 and 13);
generate one of the training sets; and training the at least one machine learning model to classify a current combination of the collected data into events based on the training sets (claims 7, 14, and 20);
a non-transitory computer readable medium storing computer executable instructions that when executed by a processor cause the processor to: (claim 8);
and a computer system comprising a memory storing computer executable instructions and a processor configured to execute the instructions to: (claim 15).
However, these elements do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
In addition, the recitations above are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
Independent claims and dependent claims also fail to recite elements which amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. For example, independent claims and dependent claims are directed to the 
Step 2B is the next step in the eligibility analyses and evaluates whether the claims recite additional elements that amount to an inventive concept (i.e., “significantly more”) than the recited judicial exception. According to Office procedure, revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be re-evaluated in Step 2B because the answer will be the same.
In Step 2A, several additional elements were identified as additional limitations:
a plurality of retail information systems including at least an inventory system, a loss prevention system, and a retail traffic system;         predicting a condition based on at least one machine-learning model; collected data from at least two systems of the plurality of retail information systems (claims 1, 8, 15);
 generate a machine query…  answering the query using the at least one machine-learning model to generate a predicted condition (claims 2, 9, 16);
 identifying, by the at least one machine-learning model, a pattern in the collected data (claims 4, 11, and 18);
correlating by the at least one machine learning model, a performance indicator with the combination of the collected data from at least two systems of the plurality of retail information systems (claims 5, 12, and 19);
  wherein the at least one machine-learning model is trained on training sets that are subsets of the data from the plurality of retail information systems that have been labeled with corresponding events (claims 6 and 13);
generate one of the training sets; and training the at least one machine learning model to classify a current combination of the collected data into events based on the training sets (claims 7, 14, and 20);
a non-transitory computer readable medium storing computer executable instructions that when executed by a processor cause the processor to: (claim 8);
and a computer system comprising a memory storing computer executable instructions and a processor configured to execute the instructions to: (claim 15).
These additional limitations, including the limitations in the independent claims and dependent claims, do not amount to an inventive concept because they were already analyzed under Step 2A and did not amount to a practical application of the abstract idea. 
Furthermore, it has been held that generic computing components, receiving or transmitting data over a network, performing repetitive calculations, electronic recordkeeping, storing and receiving information in memory, are well-understood, routine, and conventional activities (see MPEP 2106.05(d)). It is well-understood, routine, and conventional in the prior art that machine learning provides training data to a computer, to allow the computer to automatically learn from the training data to 
For these reasons, the claims are rejected under 35 U.S.C. 101.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 8, 10-13, 15, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2013/0027561 A1, hereinafter “Lee”).

Regarding claims 1, 8, and 15 
Lee discloses a method of managing a retail environment, comprising (Lee, [0015]: monitor retail store): 
collecting data from a plurality of retail information systems including at least an inventory system, a loss prevention system, and a retail traffic system (Lee, [0023]: data collected from POS, video based detection, and staff data; FIG. 2, [0113] and [0119]: ACS 52 collects different types of events from multiple systems; [0146]: POS data is used to track inventory; [0188]: loss prevention videos); 
predicting a condition based on at least one machine-learning model and a combination of the collected data from at least two systems of the plurality of retail information systems (Lee, [0140-0141]: abnormal event determined automatically by models to predict; [0161]: predict expected data using video data; [0015]: automatically learning normal behavior and detecting abnormal events from multiple systems; [0119]: collects different types of events from multiple systems used at a site and builds/updates multiple data models; [0163]: basic models for predicting; [0041]: model learning); and 
pushing an alert to a user identifying the condition and a recommended action, the user having a user persona matching a persona associated with the condition (Lee, [0016]: automates analysis of abnormal event and provide real-time notification to a mobile worker and/or managers; [0119]: The notification 62 is generated after the ACS 52 analyzes and correlates the events when the abnormal events happen. By identifying abnormalities across multiple systems, events may be triggered, notifying workers to speed up the customer service rate; [0141]: facial detection; [0042]: correlate user face feature data with user ID).  

 


Regarding claims 3, 10, and 17 
Lee discloses the method of claim 1, wherein predicting the condition comprises: 
determining a predicted rate of consumption of a product based on historical inventory levels, a historical traffic level, and a current traffic level; determining a time that a current inventory of the product will be depleted at the predicted rate of consumption; and detecting a low inventory condition if the time is within a threshold time (Lee, [0146]: track sales potential and traffic using  historical sales, transactions and inventory movement; [0141]: low inventory; [0125] and [0128]: customer demand based on time for each product; [0161]: conversion rate and threshold).  


Regarding claims 4, 11, and 18 
Lee discloses the method of claim 1, wherein predicting the condition comprises: identifying, by the at least one machine-learning model, a pattern in the collected data; and detecting a deviation of current data collected within a threshold time period from the pattern  (Lee, [0052-0053]: abnormal operation patterns; [0116]: pattern learning and detects an abnormal cross relationship between the events; [0119]: data models and identify abnormal events and correlating events; [0120]: time abnormal event happened; [0226]: detect events for a certain period of time over learned threshold).  


Regarding claims 5, 12, and 19 
Lee discloses the method of claim 4, wherein identifying the pattern comprises, correlating by the at least one machine learning model, a performance indicator with the combination of the collected data from at least two systems of the plurality of retail information systems (Lee, [0119]: collect data from multiple systems to update data models and identify abnormal events and correlating events; [0014]: abnormalities are strong indicators of inefficiencies; [0136]: abnormality indicates site operation error; [0226]: check correlated events in terms of time and location).  


Regarding claims 6 and 13 
Lee discloses the method of claim 1, wherein the at least one machine-learning model is trained on training sets that are subsets of the data from the plurality of retail information systems that have been labeled with corresponding events (Lee, [0195]: record and store loss prevention sub-event data relating to retail theft; [0041]: model learning; [0068]: learn first and second sequence based on detected data; [0115]: learns a normal pattern from a selected subset ).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 1 above, and further in view of Finkelstein et al. (US Pub. No. 2018/0260680 A1, hereinafter “Finkelstein”).

Regarding claims 2, 9, and 16 
Lee discloses the method of claim 1, as well as a predicted condition and recommended action (Lee, [0119] and [0140-0141]).
Lee does not explicitly disclose:
further comprising: receiving a voice query, from the user having the user persona; 
interpreting the voice query based on the user persona to generate a machine query for a predicted condition; 
answering the query using the at least one machine-learning model to generate a predicted condition and a recommended action; and providing a voice response identifying the answer and the recommended action. 
However, Finkelstein teaches that it is known to include:
further comprising: receiving a voice query, from the user having the user persona (Finkelstein, [0044]: voice interaction and verbal queries; [0056]: receives audio data and perform speaker recognition to determine identity of person speaking; [0050]:  user may ask the system for information about a wide range of topics); 
interpreting the voice query based on the user persona to generate a machine query for a predicted condition  (Finkelstein, [0056]: analyzes text and confidence values received to derive user intentions and generate corresponding machine-executable language; [0047]: machine learning used to make predictions from information); 
answering the query using the at least one machine-learning model to generate a predicted condition and a recommended action; and providing a voice response identifying the answer and the recommended action (Finkelstein, [0043]: predicting one or more suggested actions for the user; [0044] and [0112]: respond to user input via voice interaction and verbal query with voice response; [0169]: propose an action to user; [0251]: voice model outputs predictions; [0047]: predictions; [0308]: predict one or more suggested actions for the user). 
.

Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 1 above, and further in view of Cai et al. (US Pub. No. 2020/0104849 A1, hereinafter “Cai”).

Regarding claims 7, 14, and 20 
Lee discloses the method of claim 6, further comprising: detecting an occurrence of an event… (Lee, [0015]) but does not explicitly teach:
detecting an occurrence of an event based on business rules applied to the combination of the collected data;
labeling a data pool of the combination of the collected data prior to the occurrence of the event with the event to generate one of the training sets; 
and training the at least one machine learning model to classify a current combination of the collected data into events based on the training sets.
However, Cai teaches that it is known to include:
detecting an occurrence of an event based on business rules applied to the combination of the collected data (Cai, [0029]: rule component collection of rules defining activity to be suspicious; [0033]: Rules component often includes many different scenarios, in order to detect multiple suspicious behaviors);
labeling a data pool of the combination of the collected data prior to the occurrence of the event with the event to generate one of the training sets (Cai, [0043]: labels each event in the set of sampled events as either suspicious or not suspicious; [0044]: builds a machine learning model to calculate for a given event a probability that the given event is suspicious; [0068]: the events are pooled and 
and training the at least one machine learning model to classify a current combination of the collected data into events based on the training sets (Cai, [0045]: train the machine learning model; [0121-0122]: train machine learning model and select training set of events from set of labeled events; [0123]: uses the machine learning model to determine the probability of suspicious events for each correlated event in the training set).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the known technique of Lee with Cai to include the aforementioned limitations since such a modification would be predictable. Specifically, Lee would continue to teach detecting an occurrence of an event except that now detecting an occurrence of an event is based on rules as well as labeling and training data as taught according to the teachings of Cai. This is a predictable result of the combination. (Cai, [0002]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is cited as Reference-U on PTO-892.                                                                                                                                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATASHA DEVI RAMPHAL whose telephone number is (571)272-2644. The examiner can normally be reached 11 AM - 7:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Smith can be reached on (571) 272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LATASHA D RAMPHAL/Examiner, Art Unit 3684                                                                                                                                                                                                        
/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684